 Case 3:16-cv-01764-M-BH Document 33 Filed 03/08/21                   Page 1 of 1 PageID 140



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JORGE CALDERON-CANAS,                            )
         Movant,                                 )
                                                 )   No. 3:16-CV-1764-M-BH
vs.                                              )   No. 3:13-CR-466-M(5)
                                                 )
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )

            ORDER OF THE COURT ON RECOMMENDATION REGARDING
             REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

      ( )    The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)    The request for leave to proceed in forma pauperis on appeal (doc. 31) is DENIED
             because the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
             1915(a)(3) that the appeal is not taken in good faith. In support of this certification,
             the Court incorporates by reference the memorandum opinion and order, and the
             denial of a certificate of appealability filed in this case on November 20, 2019 (docs.
             20, 21). Based on those filings, this Court finds that the appeal presents no legal
             points of arguable merit and is therefore frivolous.

                     (X)    Although this Court has denied leave to proceed in forma pauperis
                     on appeal, the movant may challenge the denial by filing a separate motion
                     to proceed in forma pauperis on appeal with the Clerk of Court, U.S. Court
                     of Appeals for the Fifth Circuit, within thirty days after service of the notice
                     required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P. 24(a)(5).


       DATE: March 8, 2021.
